Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 1 of 17 PageID #: 755




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

  TORY D. WARD,                                        )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 2:18-cv-00435-JRS-MJD
                                                       )
  WEXFORD LLC,                                         )
  BYRD Dr.,                                            )
  KIM HOBSON,                                          )
  RITZ Dr.,                                            )
  MONICA GIBSON,                                       )
  BARBARA RIGGS,                                       )
  AMY WRIGHT,                                          )
                                                       )
                                Defendants.            )

          Order Granting and Denying Defendants' Motions for Summary Judgment

         Indiana Department of Correction (IDOC) inmate Tory D. Ward commenced this 42

  U.S.C. § 1983 action on September 25, 2018, against the IDOC's contract medical provider and

  two of its employees for their alleged deliberate indifference to his serious medical needs. Dkt. 2.

  This action is now proceeding on Mr. Ward's second amended complaint filed July 2, 2019, which

  added claims against four additional medical provider employees and one IDOC employee. Dkts.

  58 & 59. Discovery has concluded. Defendants Wexford of Indiana, LLC, Kim Hobson, Barbara

  Riggs, and Amy Wright filed their motion for summary judgment on February 24, 2020. Dkt. 108.

  Defendant Monica Gipson, an IDOC employee, filed her motion for summary judgment on

  March 3, 2020. Dkt. 114. Mr. Ward has responded to both motions, and replies and surreplies have

  been filed. Defendants Dr. Samuel Byrd and Dr. Ritz have not moved for summary judgment and

  the deadline for doing so has passed. See dkt. 101. The Court addresses both pending motions for

  summary judgment in this Order.
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 2 of 17 PageID #: 756




                               I. Summary Judgment Legal Standard

         A motion for summary judgment asks the court to find that a trial is unnecessary because

  there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

  as a matter of law. See Fed. R. Civ. P. 56(a). On summary judgment, a party must show the court

  what evidence it has that would convince a trier of fact to accept its version of the events. Gekas

  v. Vasilades, 814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to summary judgment

  if no reasonable fact-finder could return a verdict for the non-moving party. Nelson v. Miller, 570

  F.3d 868, 875 (7th Cir. 2009). To survive a motion for summary judgment, the non-moving party

  must set forth specific, admissible evidence showing that there is a material issue for trial. Celotex

  Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court views the record in the light most favorable

  to the non-moving party and draws all reasonable inferences in that party's favor. Skiba v. Ill. Cent.

  R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or make credibility

  determinations on summary judgment because those tasks are left to the fact-finder. Miller v.

  Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The court need only consider the cited materials,

  Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit Court of Appeals has repeatedly assured the

  district courts that they are not required to "scour every inch of the record" for evidence that is

  potentially relevant to the summary judgment motion before them. Grant v. Tr. of Ind. Univ., 870

  F.3d 562, 573-74 (7th Cir. 2017). The non-moving party bears the burden of specifically

  identifying the relevant evidence of record. D.Z. v. Buell, 796 F.3d 749, 756 (7th Cir. 2015). This

  is in part because summary judgment is the "put up or shut up" moment in a lawsuit. Grant, 870

  F.3d at 568.




                                                    2
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 3 of 17 PageID #: 757




                                           II. Material Facts

         Consistent with the legal standards set out above, the following facts of the case are

  undisputed except where noted. Whitaker v. Milwaukee Cnty., 772 F.3d 802, 808 (7th Cir. 2014).

  That is, these statements of fact are not necessarily objectively true, but as the summary judgment

  standard requires, the undisputed facts and any disputed evidence are presented in the light most

  favorable to the non-moving party. Whitaker v. Wisc. Dep't of Health Servs., 849 F.3d 681, 683

  (7th Cir. 2017).

         Tory D. Ward is an IDOC inmate who at all times material to this action was held at the

  Wabash Valley Correctional Facility (WVCF) in Carlisle, Indiana. He developed a mass in his left

  breast sometime in the fall of October 2016. Dkt. 58 at 4; dkt. 110-1 at ¶ 4. After seeing a nurse in

  early October, he was referred for a physician visit to WVCF physician Samuel Byrd, who saw

  him either on October 8 or 18, 2016. 1

         At the October physician visit, Dr. Byrd noted no specific pain, nor was there any discharge

  from Mr. Ward's left nipple. Dkt. 110-2 at ¶ 5. Mr. Ward reported that he had surgery when he was

  a child to remove his right breast tissue due to a similar issue. Id. Mr. Ward denied that the right

  breast issue was due to cancer. Id. Mr. Ward had started taking Zoloft during his incarceration, a

  medication that he stopped taking 3-4 weeks before his examination with Dr. Byrd. Id. Dr. Byrd

  noted in the medical record that Zoloft was a possible cause of Mr. Ward's condition. Id. Dr. Byrd

  ordered laboratory tests and Mr. Ward gave a blood sample. Id.; dkt. 112 at 25, ¶ 8.




         1
            Dr. Byrd testifies by affidavit that he saw Mr. Ward on October 8, 2016, but he does not
  cite to an exhibit to support that date. Dkt. 110-1 at ¶ 5. Mr. Ward's affidavit testimony is that the
  visit took place on October 18, 2016, and he provides a medical record to confirm that date.
  Dkt. 122 at 25, ¶ 7 (citing dkt. 122 at 38). This particular discrepancy is not material to the
  resolution of the instant motions but is noted here to highlight the Court's concern for the accuracy
  of the sworn testimony.
                                                    3
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 4 of 17 PageID #: 758




         On November 25, 2016, Mr. Ward had not been seen by a medical provider since his

  October visit with Dr. Byrd. He submitted a health care request on that date, saying his left breast

  ached and he had pain in it daily. Dkt. 122 at 25, ¶ 8 (citing dkt. 122 at 39). Dr. Byrd then saw

  Mr. Ward on December 9, 2016, and reported that the lab results were normal except for a small

  elevation of prolactin. Dkt. 110-2 at ¶ 6. However, a chest x-ray showed that Mr. Ward had

  "significant gynecomastia." 2 Id. Dr. Byrd prescribed ibuprofen for pain and recommended a

  diagnostic mammogram. Id.

         Mr. Ward submitted another request for health care on January 9, 2017, reporting continued

  pain that "comes and goes." Dkt. 122 at 25, ¶ 9. On January 24, 2017, the diagnostic mammogram

  was performed showing the left-side gynecomastia with a solid mass present and recommended

  an ultrasound guided biopsy to identify the solid mass. Id. at ¶¶ 10-11; dkt. 110-1 at ¶ 8. The biopsy

  was performed on February 21, 2017, which confirmed the original diagnosis and ruled out cancer.

  Dkt. 122 at 42; dkt. 110-1 at ¶ 9. It was recommended that Mr. Ward have a surgical consultation.

  Id.

         On March 1, 2017, Mr. Ward submitted a health care request asking for the status of his

  surgical consultation. Dkt. 122 at 26, ¶ 14 (citing to dkt. 122 at 45). Nurse Alecia Huff, who is not

  a defendant in this action, replied that the consultation "has been approved [and was] awaiting [sic]

  to be scheduled." Id. Nine days later, on March 10, 2017, Mr. Ward submitted another health care

  request reporting that he was in constant pain on the left side of his chest. Dkt. 122 at 26, ¶ 15

  (citing to dkt. 122 at 46). On March 16, 2017, Nurse Huff replied that "You have been approved




         2
             Gynecomastia is defined by the National Institute of Health as the "benign enlargement
  of male breast glandular tissue." See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3987263/
  (last visited August 13, 2020). It is the most common breast condition in males, affecting 30% of
  the male population. Id.; dkt. 110-1 at ¶ 7.
                                                    4
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 5 of 17 PageID #: 759




  [and] scheduled for an appointment with a breast surgeon." Dkt. 122 at 46. On April 3, 2017,

  Mr. Ward submitted another health care request reporting that he was still suffering with "pain and

  aches" daily and noted his hospital appointment had been cancelled due to a quarantine. Dkt. 122

  at 26, ¶ 16 (citing to dkt. 122 at 47). The next day, Nurse Huff replied that "[t]his has been

  addressed [and] appt has been rescheduled." Dkt. 122 at 47.

         Mr. Ward wrote a letter to defendant Kim Hobson on or about April 10, 2017, notifying

  her that he had been writing to "medical" but had not yet been "accommodated" for his chest issue

  that caused constant pain. Dkt. 122 at 26, ¶ 17 (citing to dkt. 122 at 48). Ms. Hobson replied that

  "your appointment is rescheduled very soon." Id.

         The surgical consultation was conducted on May 1, 2017, at Eskenazi Hospital. Dkt. 122

  at 26, ¶ 18 (citing to dkt. 122 at 49-50). 3 Dr. Ivan Hadad, a plastic surgeon, recommended a left

  breast mastectomy, writing that it was medically necessary. Id. On May 2 and May 8, 2017,

  Dr. Mary Chavez, the WVCF medical site director, requested approval for Mr. Ward's surgery.

  Dkt. 122 at 26-27, ¶¶ 19-20 (citing to dkt. 122 at 51-52).

         On June 6, 2017, Mr. Ward sent a request for health care to Dr. Byrd reporting that he was

  still experiencing pain and aching and asked about the status of the surgery request. Dkt. 122 at 27,

  ¶ 21 (citing to dkt. 122 at 53). He sent two more health care request forms, on June 11 and 14,

  2017, reporting that he was in major pain but had not received treatment. Dkt. 122 at 27, ¶¶ 22-23.

  On June 19, 2017, Mr. Ward received a response telling him that his records had been sent to the

  specialist, but that the medical records clerk was on vacation. Dkt. 122 at 56. It was also reported




         3
           Dr. Byrd testifies by affidavit that this consultation occurred in April 2017. Dkt. 110-1 at
  ¶ 9. The record citation provided by Mr. Ward clearly shows the consultation was done May 1,
  2017.
                                                   5
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 6 of 17 PageID #: 760




  that "we are doing as much as we can for the time being." Id. Dr. Byrd replied on June 21, 2017,

  that the surgery request was "[w]aiting response." Id. at 53.

          On the same date that Dr. Byrd told Mr. Ward that an approval for the surgery was still

  awaiting a response, he had a "collegial discussion" with another IDOC physician, Dr. Ritz, about

  Dr. Hadad's surgery recommendation. Dkt. 110-1 at ¶ 11. Dr. Byrd testifies:

          We discussed the relevant medical history, noting the Plaintiff had inconsistent and
          mild symptoms, and that the prior biopsy and mammogram confirmed the presence
          of gynecomastia, as opposed to any invasive cancerous cells. It was our decision
          that the Plaintiff did not medically require surgical removal of the breast tissue.
          There was no indication that Plaintiff had any significant limitations of his activities
          of daily living, his mild symptoms were reportedly controlled by over-the-counter
          pain medication, and the biopsy/mammogram had already ruled out concerns for
          invasive cancerous cells. As such, the decision was made that removal of the breast
          tissue was not medically necessary, and instead amounted to a cosmetic procedure.

  Dkt. 110-1 at ¶ 11.

          Prior to this conversation with Dr. Ritz, Dr. Byrd had a conversation with defendant

  Monica Gipson, an IDOC employee who was the Director of Medical and Clinical Services. The

  medical record of June 21, 2017, contains Dr. Byrd's reference to this conversation and a narrative

  explaining why the mastectomy surgery request should be denied. This narrative states, in relevant

  part:

          Prior discussion w/ Monica Gipson (the client) is that this type of surgery would be
          considered elective and cosmetic and should not be approved. The case was
          discussed in collegial w/ Dr. Byrd and Dr. Ritz 06/23/17 the surgery was not
          approved based on the opinion of the client and the opinion of the clinicians on the
          collegial call that the surgery is elective and cosmetic.

  Dkt. 122 at 57.

          Dr. Byrd met with Mr. Ward on August 1, 2017, to inform him of the decision to deny the

  surgery. Dkt. 110-1 at ¶ 12. Mr. Ward then reported that he had "symptoms of discomfort as well




                                                     6
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 7 of 17 PageID #: 761




  as clear drainage from the nipple." Id. Dr. Byrd did not know why he was hearing these symptoms

  for the first time but testifies that it did not change his opinion that surgery was unnecessary. Id.

         Mr. Ward testifies that he submitted several requests for health care in July, August, and

  September 2017 reporting his pain but he was never seen by a medical provider. Dkt. 122 at 28.

  Dr. Byrd, however, testifies that after his August 1, 2017, visit with Mr. Ward, he did not see him

  for "well over a year," and that during this time Mr. Ward complained of pain on only one occasion

  during a January 12, 2018, nurse sick call. Dkt. 110-1 at ¶ 13.

         On October 1, 2017, Mr. Ward made an informal grievance that Wexford had denied a

  surgery that he asserts its predecessor, Corizon, had approved and that he remained in pain. Dkt.

  122 at 28, ¶ 27 (citing to dkt. 122 at 58). He was told he had used the wrong form for this grievance.

  Id. Mr. Ward resubmitted his grievance on a different form. Dkt. 122 at 28, ¶ 28.

         On January 9, 2018, Mr. Ward submitted a request for health care reporting constant pain

  in his left breast, making him feel he was in danger, and causing him to feel numb from the lump

  to his back. Dkt. 122 at 28-29, ¶ 30 (citing to dkt. 122 at 60). He was seen by a medical provider

  on January 12, 2018, when his vital signs were taken but no other treatment was provided. Id.

         From February to May 2018, Mr. Ward sent multiple requests for health care to medical

  personnel stating he was in pain and needed medical attention. Dkt. 122 at 29, ¶ 31. None were

  acted on. Id.

         On July 15, 2018, Mr. Ward sent another health care request form reporting pain at a level 7

  on a 10-point scale and stating that he was unable to lay on his chest. Dkt. 122 at 29, ¶ 32 (citing

  to dkt. 122 at 61). He saw a nurse two days later who referred him to Dr. Byrd. Id. Mr. Ward did

  not see Dr. Byrd until November 7, 2018, after Dr. Byrd had been notified of Mr. Ward's lawsuit.

  Dkt. 122 at 29, ¶ 33 (citing to dkt. 110-1 at ¶ 14),



                                                    7
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 8 of 17 PageID #: 762




         This lawsuit was filed September 25, 2018. Dkt. 2. When Dr. Byrd was notified of

  Mr. Ward's allegations, he noted that he had not seen Mr. Ward for over a year and therefore

  scheduled him for a visit that occurred on November 7, 2018. Dkt. 110-1 at ¶ 14.

         At this visit, Dr. Byrd again noted the presence of a small lump around the left breast that

  was consistent with the earlier examinations. Id. Mr. Ward reported that the lump size seemed to

  change with his weight, which is typical for gynecomastia. Id. He told Dr. Byrd that his pain was

  under control with Tylenol. Id. Dr. Byrd observed that lump was approximately 3.5 cm by 2 cm,

  slightly larger than when the ultrasound was done. Id. Therefore, Dr. Byrd ordered another

  ultrasound and laboratory tests. Id. Dr. Byrd testifies that his plan is to refer Mr. Ward back to the

  surgeon if the gynecomastia has grown. Id. Dr. Byrd also continued the prescription for Tylenol

  and encouraged Mr. Ward to lose weight. Id.

         Three days after this visit with Dr. Byrd, Mr. Ward submitted an appeal concerning his

  grievance stating that he was still in pain that has lasted sixteen months and that he was developing

  severe mental anguish. Dkt. 122 at 28, ¶ 29 (citing to dkt. 122 at 59).

         On January 31, 2019, Mr. Ward submitted another request for health care stating that he

  was still awaiting the additional ultrasound and laboratory tests that Dr. Byrd had ordered on

  November 7, 2018. Dkt. 122 at 29, ¶ 34 (citing to dkt. 122 at 62). He also reported that he was

  taking up to 10 Tylenol per day and was sick with stomach pain. Id. On February 5, 2019, a reply

  was provided that said Mr. Ward had been approved for a consultation with Dr. Hadad. Id.

         Mr. Ward had written to the American Civil Liberties Union of Indiana (ACLU) in January

  2018. An ACLU attorney wrote to the IDOC the same month to inquire about Mr. Ward's medical

  care. The ACLU letter was forwarded to Nikki Tafoya, the Quality Assurance Manager for IDOC

  Health Services. Over a year after receiving the ACLU letter, Ms. Tafoya wrote to the ACLU on



                                                    8
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 9 of 17 PageID #: 763




  January 29, 2019, and reported that after studying Mr. Ward's records and having further

  discussions with the physician, it had been decided to go forward with the mastectomy surgery.

  Dkt. 122 at 29-30, ¶ 35 (citing to dkt. 122 at 63).

          On March 17, 2019, Mr. Ward submitted another request for health care reporting that he

  still had pain, had developed spasms, and that Tylenol was no longer effective. Dkt. 122 at 30,

  ¶ 37 (citing to dkt. 122 at 66). Nurse Riggs replied that laboratory tests had been scheduled and

  the surgery had been approved. Id.

         Mr. Ward had the mastectomy sometime after March 17, 2019, and before June 9, 2019.

         On June 9 or 10, 2019, Mr. Ward submitted a health care request reporting that he just had

  surgery and that his left nipple was bleeding, breaking apart, and that he was in pain, possibly from

  a spider bite. Dkt. 122 at 30, ¶ 38 (citing to dkt. 122 at 67). When he was later summoned to nurse

  sick call, he was in the law library. Dkt. 122 at 30, ¶ 39. Mr. Ward left his belongings in the library

  and went to the medical appointment, but after waiting twenty minutes, he told Nurse Riggs that

  his nipple was bleeding and he was in pain. Id. When she told him he would have to wait, Mr. Ward

  acknowledged that but said he needed to retrieve his belongings from the library. Id. After he did

  so and returned to the medical appointment, Nurse Riggs refused to see him. Id. He signed a refusal

  form at the suggestion of a correctional officer as a way to document the incident. Id.; see also

  dkt. 122 at 68.

         On June 14, 2019, Mr. Ward told a correctional officer that his left nipple was bleeding

  and falling apart. Dkt. 122 at 31, ¶ 41. He showed his nipple to the officer and another inmate and

  told them he thought it was an emergency. Id. The officer contacted medical providers and

  explained the emergency, and then told Mr. Ward that Nurse Riggs refused to see him. Id.




                                                    9
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 10 of 17 PageID #: 764




  Additionally, the officer told Mr. Ward that Nurse Amy Wright also refused to see him without

  his first submitting a request for health care. Id.

          The officer contacted Mr. Ward's counselor who looked at Mr. Ward's nipple and called

  the medical office, verifying it was an emergency situation. Id. Again, Nurse Riggs refused to see

  Mr. Ward. Id. The inmate who witnessed the first portion of these events, Caleb Bixler, submitted

  an affidavit supporting Mr. Ward's factual assertions. Dkt. 122 at 34.

          Mr. Ward submitted a grievance to Nurse Wright concerning being denied medical care on

  June 11 and 14, 2019. Dkt. 122 at 32, ¶ 43 (citing to dkt. 122 at 70). Her reply said that he had

  refused treatment by going to the law library and made no mention of the emergency situation. Id.

          Mr. Ward lost his left nipple, which he believes is due to a denial of care. Dkt. 122 at 33,

  ¶ 45.

          On July 2, 2019, a second amended complaint incorporating the defendants and allegations

  occurring after the original complaint was filed. Dkt. 58.

          Defendant Kim Hobson, a registered nurse, was an employee of Wexford and worked as

  the Health Services Administrator at WVCF. By affidavit, Ms. Hobson testifies that she does not

  recall ever having an in-person interaction with Mr. Ward. Dkt. 110-2 at ¶ 3. She recalls no

  involvement with his treatment or referrals. Id. at ¶ 7. The summary judgment record, however,

  shows that Ms. Hobson responded to a letter from Mr. Ward asking if a doctor visit could be

  scheduled "as soon as possible." Her response was "your appointment is rescheduled very soon."

  Dkt. 122 at 48. This is the only reference to Ms. Hobson in the summary judgment briefs and

  exhibits.




                                                        10
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 11 of 17 PageID #: 765




          Defendant Amy Wright, a registered nurse, was employed by Wexford at WVCF. By

  affidavit, Ms. Wright testifies that she does not recall any face-to-face visits with Mr. Ward,

  although she responded to one of his informal written requests. Dkt. 110-3 at ¶¶ 4, 6. Essentially,

  Ms. Wright informed Mr. Ward that the off-site specialist's office set the appointment dates for

  IDOC patients. Id. at ¶ 6.

         On or about June 18, 2019, Ms. Wright received a letter submitted by Mr. Ward which he

  labeled an informal grievance. In this letter, Mr. Ward indicated that he was in need of medical

  attention for his breast, and that Nurse Bobbi Riggs was refusing to see him. When she reviewed

  the medical records, she saw that Mr. Ward had been seen and treated for his complaints by another

  nurse and physician. Id. at ¶ 7.

         Barbara Riggs, a registered nurse, was employed by Wexford at WVCF. Dkt. 110-4 at ¶ 2.

  Concerning the June 2019 incident that Mr. Ward described above, Ms. Riggs asserts the

  following: She saw Mr. Ward sitting in a waiting area, and he asked her why he had been scheduled

  to be seen when he was in the law library. She informed Mr. Ward that they did not schedule

  medical appointments around inmate schedules and they can choose which count letter (law library

  or medical) they go to. At that time, Mr. Ward indicated he was going back to the law library,

  which Ms. Riggs explained was fine, but she would need a refusal, in light of his choice to go to

  the law library. Later during that shift, Ms. Riggs returned to the waiting area to call Mr. Ward and

  learned that he had left the health care waiting area to go the law library. Ms. Riggs advised the

  correctional officer in the waiting area that she would like a signed refusal. At some point later,

  Ms. Riggs was provided a copy of Mr. Ward's signed refusal form, in which he indicated that he

  did not deny or refuse treatment but was called for treatment during his law library time which

  was very limited. Id. at ¶ 6.



                                                   11
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 12 of 17 PageID #: 766




         Monica Gipson testifies by affidavit that while serving as the IDOC Director of Medical

  and Clinical Services she had oversight of the medical vendor contract. Dkt. 114-1 at ¶ 2. She

  testifies that in this position she did not make health care decisions for offenders, she relied on the

  healthcare providers to provide appropriate and necessary care, and the treatment decisions for

  offenders are made by providers employed by Wexford. Id. at ¶¶ 4, 7, & 8. Ms. Gipson further

  testifies that she is aware of Mr. Ward's allegations, and that she "never had any personal

  involvement with him or the decisions of his medical care providers." Id. at ¶ 10. She also testifies

  that she has "never denied, delayed, or interfered, with [Mr. Ward's] receipt of medical care." Id.

         Ms. Gipson, in her reply, testifies again by affidavit and avers that she "provided

  clarification between elective and medically necessary surgical procedures," but still maintains

  that Dr. Byrd had already determined that Mr. Ward's surgery was not medically necessary.

  Dkt. 124-1 at ¶¶ 6 & 9.

                                             III. Discussion

         To prevail on an Eighth Amendment deliberate indifference medical claim, a plaintiff must

  demonstrate two elements: (1) that he suffered from an objectively serious medical condition; and

  (2) that the defendant knew about the plaintiff's condition and the substantial risk of harm it posed,

  but disregarded that risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Pittman ex rel. Hamilton

  v. Cnty. of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014).

         For purposes of summary judgment, the medical defendants concede that Mr. Ward's

  condition could be a serious medical condition. Dkt. 109 at 16. Defendant Gipson does not address

  this question. Accordingly, for summary judgment purposes, the medical issues suffered by

  Mr. Ward are serious medical needs as defined by federal constitutional law.




                                                    12
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 13 of 17 PageID #: 767




         The remaining analysis is whether a reasonable trier of fact could find that the defendants

  knew about Mr. Ward's condition and the substantial risk of harm it posed but disregarded that

  risk. None of the defendants have argued they did not know about Mr. Ward's gynecomastia or

  that they were unaware it was causing him pain. Their argument is that they did not disregard his

  medical needs.

         The Court is first concerned with the testimony by affidavit of defendant Gipson. In her

  motion for summary judgment, she testifies under oath that she "never had any personal

  involvement with him or the decisions of his medical care providers." Dkt. 114-1 at ¶ 10. But

  co-defendant Dr. Byrd's medical record reports that she did, in fact, have a conversation with him

  about whether Mr. Ward's surgery would be cosmetic or medically necessary. Dkt. 122 at 57. And

  Dr. Byrd noted in that record that Mr. Ward's surgery would not be approved due, in part, to the

  "opinion of the client." Id. The client was identified in Dr. Byrd's note as Ms. Gipson. Id. The

  medical record directly contradicts Ms. Gipson's testimony. In the medical providers' summary

  judgment reply, they do not contest the accuracy of Dr. Byrd's medical record. But in Ms. Gipson's

  reply, she attaches a second affidavit, this time testifying that she "provided clarification between

  elective and medically necessary surgical procedures," apparently now admitting that she did, in

  fact, have personal involvement with the decisions of his medical care providers.

         On the undisputed factual record a reasonable trier of fact could conclude that Ms. Gipson

  was a participant in the decision to deny Mr. Ward's surgery, a decision that postponed the eventual

  surgery for more than a year. During this year, Mr. Ward continued to experience physical pain

  and emotional distress, results that could have been foreseen. The trier of fact could conclude that

  Ms. Gipson was deliberately indifferent to Mr. Ward's serious medical needs. Ms. Gipson's motion

  for summary judgment, dkt. [114], is denied.



                                                   13
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 14 of 17 PageID #: 768




         Mr. Ward has presented evidence that on two occasions shortly after his mastectomy, Nurse

  Barbara Riggs refused to provide him emergency medical care when he reported that his left nipple

  was bleeding and breaking apart and he was in pain. Dkt. 122 at 67-69, 72-73. A reasonable trier

  of fact could conclude that Nurse Riggs' failure to provide Mr. Ward some kind of medical

  treatment for his torn and bleeding nipple with accompanying pain were instances of deliberate

  indifference to Mr. Ward's serious medical needs. Barbara Riggs' motion for summary judgment,

  dkt. [108], is denied.

         Nurse Amy Wright is alleged to have also refused to provide emergency medical attention

  to Mr. Ward when he sought treatment for his torn and bleeding nipple and pain. Mr. Ward asserts

  that she provided instructions that he was required to first submit a written request for health care

  before he would be seen. Dkt. 122 at 72-73. A correctional officer and a counselor are believed to

  have tried to intercede on Mr. Ward's behalf and assure the nurses that the matter was an

  emergency, but Nurse Wright and Nurse Riggs still refused to see him. A reasonable trier of fact

  could also conclude that Nurse Wright was deliberately indifferent to Mr. Ward's serious medical

  needs, and therefore her motion for summary judgment, dkt. [108], is denied.

         Mr. Ward pleaded that defendant Wexford of Indiana, LLC, has a policy or practice of not

  approving treatment by outside providers, and requiring inmates who seek emergency medical

  treatment to first complete a request for health care. Dkts. 58 & 112. It is true, as Wexford argues,

  that Mr. Ward cannot identify a specific policy of Wexford's to deny inmates adequate medical

  care. But the Court gives Mr. Ward, as the non-movant, the benefit of all reasonable inferences in

  assessing the dispositive motions. Mr. Ward has provided evidence that while inmate medical care

  was delivered by contractor Corizon Health, Dr. Byrd and other physicians had recommended he

  have the mastectomy surgery and they were awaiting approval for their request. They were



                                                   14
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 15 of 17 PageID #: 769




  apparently acting on Dr. Hadad's assessment that the mastectomy was medically necessary. But

  after Corizon's contract expired and Wexford took over inmate medical care, Dr. Byrd had a

  conversation with Ms. Gipson, and then he and Dr. Ritz concluded that the surgery was not

  medically necessary and would be denied.

         Given that a 180-degree turn in the assessment of whether Mr. Ward's requested surgery

  was medically necessary at the very time Wexford took over the medical contract, and given that

  at least the surgery consult had been approved by Corizon, though the surgery itself had not yet

  been approved, a reasonable trier of fact could conclude that Wexford has an unwritten but

  effective policy, practice, habit, or custom of routinely denying outside medical procedures. See

  Monell v. N.Y.C. Dep't of Soc. Servs., 436 U.S. 658 (1978); Glisson v. Ind. Dep't of Corr., 849 F.3d

  372, 378-79 (7th Cir. 2017) (en banc). Defendant Wexford of Indiana, LLC's motion for summary

  judgment, dkt. [108], is denied.

         In his complaint, Mr. Ward identifies Nurse Kim Hobson among a group of defendants

  who were deliberately indifferent to his serious medical needs. Dkt. 58. But he does not plead what

  exactly her actions or inactions were. Nurse Hobson's testimony is that she had nothing to do with

  Mr. Ward's medical care and does not recall ever meeting him. Dkt. 110-2. The record reflects,

  however, that Nurse Hobson once responded to one of Mr. Ward's requests for health care, but she

  replied with a positive answer to his question. Dkt. 122 at 48. There is no denial of medical care

  or delay of treatment evidenced by Nurse Hobson's response. Mr. Ward has not provided evidence

  of any other personal involvement by Nurse Hobson in his medical care. Accordingly, no

  reasonable trier of fact could find that Nurse Hobson violated Mr. Ward's Eighth Amendment

  rights. Nurse Hobson's motion for summary judgment, dkt. [108], is granted and all claims against

  her are dismissed with prejudice.



                                                  15
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 16 of 17 PageID #: 770




                                            IV. Conclusion

         For the reasons explained above, the motion for summary judgment of Monica Gipson,

  dkt. [114], is denied; the motion for summary judgment of Kim Hobson, dkt. [108], is granted

  and all claims against her are dismissed with prejudice. The motions for summary judgment of

  Wexford of Indiana, LLC, Barbara Riggs, and Amy Wright, dkt. [108], are denied. No partial final

  judgment is necessary at this time.

         Because this case will be resolved by settlement or trial, the medical defendants' July 7,

  2020, motion for a settlement conference, dkt. [127], is granted. The Magistrate Judge is requested

  to conduct a settlement conference, by telephone if possible, at his earliest convenience to explore

  the possibility of settlement. The Magistrate Judge is further requested that, in the event the case

  is not settled, to conduct a status conference to determine what remains to be completed for trial.

  The Court will schedule a final pretrial conference and jury trial by separate order.

         IT IS SO ORDERED.



  Date: 9/30/2020




                                                  16
Case 2:18-cv-00435-JRS-MJD Document 128 Filed 09/30/20 Page 17 of 17 PageID #: 771




  Distribution:

  Tory D. Ward
  259014
  Wabash Valley Correctional Facility - Inmate Mail/Parcels
  Electronic Service Participant – Court Only

  Douglass R. Bitner
  Katz Korin Cunningham, P.C.
  dbitner@kkclegal.com

  Brandon Alan Skates
  Indiana Attorney General
  brandon.skates@atg.in.gov

  Margo Tucker
  Indiana Attorney General
  margo.tucker@atg.in.gov

  By electronic delivery:
         The Honorable Mark J. Dinsmore
         United States Magistrate Judge




                                               17
